
	
		I
		111th CONGRESS
		1st Session
		H. R. 3972
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Bordallo, Mr.
			 Faleomavaega, Mrs.
			 Christensen, Ms. Norton,
			 and Mr. Sablan) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish a commission to make recommendations on the
		  appropriate size of membership of the House of Representatives and the method
		  by which Members are elected.
	
	
		1.Short titleThis Act may be cited as the
			 Congress 2014 Commission Act.
		2.EstablishmentThere is established a commission to be
			 known as the Congress 2014 Commission (hereafter in this Act
			 referred to as the Commission).
		3.Duties of
			 CommissionThe Commission
			 shall—
			(1)analyze the
			 current size of the membership of the House of Representatives considering the
			 requirement for the institution to carry out its responsibilities in an
			 effective manner under the challenges of the new century;
			(2)examine
			 alternatives to the current method by which Representatives are elected
			 (including cumulative voting and proportional representation) to determine if
			 such alternatives would make the House of Representatives a more representative
			 body;
			(3)provide
			 consideration to the continuing dissolution of adherence to the platforms and
			 candidates of the Nation’s two major political parties as well as to the
			 reduction in electoral participation by the citizenry;
			(4)consider whether
			 alternative methods of electing House Members might include more citizens in
			 the electoral process;
			(5)examine methods of
			 providing greater representation in the House of Representatives for the people
			 of the District of Columbia, the Commonwealth of Puerto Rico, American Samoa,
			 Guam, the Northern Mariana Islands, and the United States Virgin
			 Islands;
			(6)to the extent
			 necessary, formulate proposals for changes in the size of the membership of,
			 and the method of electing Representatives to, the House of Representatives;
			 and
			(7)not later than the
			 end of the One Hundred Twelfth Congress, submit to the President and the
			 Congress a report of the work of the Commission, together with a draft of
			 legislation (including technical and conforming provisions) to implement the
			 proposals referred to in paragraph (6).
			4.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of 17 members as
			 follows:
				(1)3
			 members appointed by the President.
				(2)10 members
			 appointed by the House of Representatives, of whom 5 shall be appointed by the
			 Speaker and 5 shall be appointed by the minority leader.
				(3)4
			 members appointed by the Senate, of whom 2 shall be appointed by the majority
			 leader and 2 shall be appointed by the minority leader.
				(b)QualificationsIn
			 making appointments under this section, the appointing authorities shall make a
			 special effort to appoint individuals who are particularly qualified to perform
			 the functions of the Commission, by reason of either practical experience or
			 academic expertise in politics or government.
			(c)Terms and
			 vacanciesEach member shall be appointed for the life of the
			 Commission. A vacancy in the Commission shall be filled in the manner in which
			 the original appointment was made.
			(d)Pay and
			 travelEach member of the Commission, other than a full-time
			 officer or employee of the United States—
				(1)shall be paid the
			 daily equivalent of the annual rate of basic pay payable for level V of the
			 Executive Schedule for each day (including travel time) during which the member
			 is engaged in the actual performance of duties vested in the Commission;
			 and
				(2)shall receive
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
				(e)QuorumNine
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
			(f)ChairmanThe
			 Chairman of the Commission shall be elected by the members.
			(g)MeetingsThe
			 Commission shall meet at the call of the Chairman or a majority of its
			 members.
			5.Staff
			(a)In
			 generalWith the approval of the Commission, the Chairman may
			 appoint and fix the pay of not more than six individuals for the staff of the
			 Commission. Such individuals may be appointed without regard to the provisions
			 of title 5, United States Code, governing appointments in the competitive
			 service, and may be paid without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of that title relating to classification and
			 General Schedule pay rates, except that an individual so appointed may not
			 receive pay in excess of the maximum annual rate of basic pay payable for grade
			 GS–15 of the General Schedule under section 5332 of title 5, United States
			 Code.
			(b)Experts and
			 consultantsWith the approval of the Commission, the Chairman may
			 procure temporary and intermittent services in the manner prescribed in section
			 3109(b) of title 5, United States Code, but at rates for individuals not to
			 exceed the daily equivalent of the maximum annual rate of basic pay payable for
			 grade GS–15 of the General Schedule under section 5332 of title 5, United
			 States Code.
			(c)Staff of Federal
			 agenciesUpon request of the Commission, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
			6.Powers of
			 Commission
			(a)HearingsThe
			 Commission may, for the purpose of carrying out this Act, hold hearings, sit
			 and act at times and places, take testimony, and receive evidence as the
			 Commission considers appropriate.
			(b)Members and
			 agentsAny member or agent of the Commission may, if authorized
			 by the Commission, take any action which the Commission is authorized to take
			 by this section.
			(c)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as departments and agencies of the United States.
			(d)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			7.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act $5,000,000, to remain
			 available until expended.
		8.TerminationThe Commission shall cease to exist on the
			 last day of the month in which its report is submitted under section 3.
		
